Citation Nr: 1822504	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to January 28, 2013, and in excess of 10 percent thereafter.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the appeal, a January 2016 rating decision granted a 10 percent disability rating for bilateral hearing loss, effective January 28, 2013.  

In December 2017, the appeal was remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to January 28, 2013, the Veteran's bilateral hearing loss was manifested by auditory acuity no worse than Level II in the left ear and Level II in the right ear.  

2.  From January 28, 2013, the Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than Level V in the right ear and Level IV in the left ear.  

3.  The evidence is in equipoise as to whether tinnitus is related to service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Prior to January 28, 2013, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100.
2.  From January 28, 2013, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R.        §§ 3.385, 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86, DC 6100.  

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.           §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Facts 

In an October 2010 VA 21-4138, Statement in Support of Claim, the Veteran reported that he had difficulty with his hearing while watching TV, must ask people to repeat what they have said, and had difficulty with conversations in restaurants.  Further, he reported that his ears ring, specifically when he is going to sleep, and that it had been getting worse for the previous 10 years.  In a second VA 21-4138 submitted in October 2010, the Veteran stated that the ringing in his ears is very distracting and bad when he is attempting to sleep.  

The Veteran had a VA audiology examination in November 2011 which revealed pure tone thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
50
55
LEFT
25
35
45
45
50

The average pure tone thresholds were 43 for the right ear, and 44 for the left.  Speech audiometry testing using the Maryland CNC word list revealed speech recognition scores of 94 percent in the right ear and of 90 in the left ear.  Upon evaluation of tinnitus, the Veteran reported symptoms of tinnitus for the past 20 years, and that it started after his military service.  The Veteran reported that tinnitus sounds like a "soft, high whistling tone" and that it happens approximately 5 times per week, especially in the evening.   

The Veteran underwent a private audiology evaluation in July 2012, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
55
65
LEFT
25
40
50
55
70

The average pure tone thresholds were 50 in the right ear and 54 in the left ear.  Speech audiometry testing using the Maryland CNC word list revealed speech recognition scores of 92 percent in the right ear and of 88 in the left ear.   

In an October 2012 statement, the Veteran's wife reported that his hearing had been deteriorating since their marriage, a year after the Veteran was discharged from the service.  She reported that communication with the Veteran is frustrating because it requires repeating oneself and, for example, the Veteran often just does not hear at times and they are continuously late for appointments.  She also reported that she is concerned for the Veteran's safety as he is unable to hear people approaching behind him or hear traffic while driving.  Finally, she reported that due to the Veteran's hearing loss he is becoming more introverted because he cannot hear and does not participate in activities that require hearing.  
A November 2012 VA audiology examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
55
60
LEFT
30
40
45
45
60

The average pure tone thresholds were 49 for the right ear, and 48 decibels for the left.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 in the left ear.  The VA audiologist noted that the Veteran reported that his hearing had decreased over the last year.  The VA examiner also noted that the Veteran reported recurrent tinnitus.  The VA examiner opined that the Veteran's tinnitus is at least as likely as not due to his hearing loss.  

A January 2013 hearing aid examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
60
60
LEFT
45
50
55
55
60

The average pure tone thresholds were 56 for the right ear, and 55 decibels for the left.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 76 in the left ear.  

In a May 2014 statement, the Veteran reported that even with hearing aids, he has difficulty hearing.  He also has difficulty in restaurants, while watching TV, and in conversations with friends.  



A January 2016 VA examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
60
60
LEFT
45
50
55
55
60

The average pure tone thresholds were 56 for the right ear, and 55 decibels for the left.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 76 in the left ear.  The VA audiologist noted that the Veteran had difficulty understanding speech with background noise and must consistently ask people to repeat themselves.  The Veteran also reported that his hearing made it difficult to work before he retired and that it makes social situations difficult because he must lean toward the speaker.  The examiner also noted that the Veteran's recurrent tinnitus started more than 40 years ago and prevents him from falling asleep.  The examiner opined that the Veteran's tinnitus is at least as likely as not due to his service-connected hearing loss as it is known to be a symptom associated with hearing loss. 

In a February 2016 statement, the Veteran claimed that his hearing loss had impacted his life greatly.  Specifically, he was unable to enjoy conversation in a group, must constantly ask people to repeat themselves, he does not enjoy answering the phone, is unable to understand questions when asked, has started doing more things in an isolated atmosphere, and has become more introverted.  

In a January 2018 statement, submitted on a VA Form 9, the Veteran asserted that tinnitus started after he was in service.  The Veteran reported that his hearing loss has gotten worse over the last year and that the ringing in his ears continues throughout the day and that he believes it started after being exposed to acoustic trauma while in service.  



The Veteran was afforded another VA examination in January 2018.  As such, it revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
70
65
LEFT
50
50
60
60
60

The average pure tone thresholds were 66 for the right ear, and 58 decibels for the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 in the left ear.  The VA examiner also evaluated the Veteran's claimed tinnitus.  The examiner noted a diagnosis of tinnitus, and that the Veteran reported tinnitus started with the rifle range qualifying during basic training in 1963.  In opining that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, based on review of his medical history, observing the consistent decrease in pure tone hearing sensitivity over time and wide variation in reports about when tinnitus started, the examiner noted that it cannot be ruled out that tinnitus is due to age or that it is a component of established hearing loss.  

In February 2018 correspondence from the Veteran, he reported frustration that the VA has not been able to find a proper hearing aid for him.    

The Veteran's representative submitted two briefs in March 2018.  In pertinent part, the Veteran's representative argued that the Veteran is entitled to a higher rating for his bilateral hearing loss, and from an earlier date.  Further, the Veteran's representative argued that the January 2016 audiology examination supports that the Veteran's tinnitus is secondary to his service-connected bilateral hearing loss.    

Legal Standards and Analysis 

      A.  Increased Rating for Bilateral Hearing Loss 

Disability ratings are based on average impairment in earning capacity resulting from a disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is employed when the use of speech discrimination testing is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the pure tone threshold at 1000 Hertz is 30 decibels or less and the pure tone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b). 

"Staged" ratings are appropriate where different levels of severity are shown during distinct periods of time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

		Prior to January 28, 2013

Based on the foregoing, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a compensable rating prior to January 28, 2013.  

Audiometry results and speech recognition scores from the November 2011 and July 2012 correspond to Level I auditory acuity in the right ear and Level II auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Audiometry results and speech recognition scores from the November 2012 VA examination correspond to Level II auditory acuity in the bilateral ears.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, DC 6100. 

The Board further finds that the record does not demonstrate an exceptional pattern of hearing impairment in either ear, of the type contemplated by 38 C.F.R. § 4.86, that is, pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more or pure tone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) and (b).  

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing while watching television or in restaurants.  In addition, the Veteran's wife is competent to report that communication with the Veteran is difficult and frustrating, which has led him to become more introverted and mainly participating in isolating activities.  38 C.F.R. § 3.159(a)(2); see Jandreau v. Nicholson, 492 F.3d 1372, 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Nevertheless, as a layperson, without the appropriate medical training and expertise, neither the Veteran nor his wife is competent to provide a probative opinion on a medical matter, especially the severity of the Veteran's bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including pure tone audiometry testing.  Therefore, although the Board finds the Veteran's statements, as well as those of his wife, regarding his hearing loss to be credible, the VA audiological examination results are more probative for purposes of rating the disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

After a review of the evidence of record, there is no pure tone audiometry testing at any point during the period on appeal that indicates a compensable rating for bilateral hearing loss is warranted prior to January 28, 2013.  The record also does not reflect any exceptional patterns of hearing impairment for consideration of alternative rating under 38 C.F.R. § 4.86 prior to January 28, 2013.  Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim for entitlement to a compensable disability rating for bilateral hearing loss prior to January 28, 2013 is denied.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

		From January 28, 2013 

Similarly, and based on the foregoing, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a rating in excess of 10 percent from January 28, 2013.  

Audiometry results and speech recognition scores from the January 2013 examination correspond to Level V auditory acuity in the right ear and Level IV auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Audiometry results and speech recognition scores from the January 2016 VA examination correspond to Level V auditory acuity in the right ear and Level IV auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a 10 percent rating under Table VII, DC 6100.  

The Board notes that the Veteran received a VA examination in January 2018 also, which revealed an exceptional pattern of hearing impairment in the right ear, but not the left ear.  Pursant to 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, each ear is to be rated separately.  Therefore, the Veteran's right ear audiometry results correspond to a Level V pursuant to Table VIA and a Level II in the left ear pursuant to Table VI, as it did not reflect an exceptional pattern of hearing impairment.  In evaluating the Veteran's bilateral hearing loss pursuant to 38 C.F.R. § 4.86, Table VII, the Veteran's hearing loss corresponds to a 10 percent rating.   

As noted, other than the right ear during the January 2018 VA examination, the Board finds that the record does not demonstrate an exceptional pattern of hearing impairment in either ear, of the type contemplated by 38 C.F.R. § 4.86, that is, pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more or pure tone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) and (b).  

The Veteran's competent lay statements that he has difficulty hearing the TV, must lean in during conversations with friends, and has difficulty in restaurants, without the appropriate medical training, are not a probative opinion on the severity of the Veteran's bilateral hearing loss and the Board finds the medical examinations to be more probative.  38 C.F.R. § 3.159(a)(2); see Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; see Buchanan, 451 F.3d 1331.  

After a review of the evidence of record, there is no pure tone audiometry testing at any point from January 28, 2013 that requires an additional staged rating.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent from January 28, 2013.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim for entitlement to a rating in excess of 10 percent for bilateral hearing loss from January 28, 2013 is denied.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.  


      B.  Service Connection for Tinnitus

The Veteran has claimed that his tinnitus is either due to noise exposure during service or is secondary to his service-connected hearing loss.  As the claim of service connection for tinnitus is being granted as being secondary to service-connected hearing loss on a causation basis, the Board will not further address the theory of direct service connection.  

In determining whether service connection is warranted for a disability, the VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.        § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Service connection may be granted on a secondary basis if there is evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310. 

Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R.           § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has reported symptoms of constant ringing in the ears, which intensifies when he tries to sleep at night.  He also reported the condition began about 25 years prior.  The November 2011 VA examiner diagnosed the Veteran with tinnitus with the subjective factors of a soft, high, whistling tone about five times a week, especially in the evening.  Therefore, as to the first element of service connection, a current disability, has been met.  
With respect to the second element of secondary service connection, a September 2011 rating decision awarded service connection for bilateral hearing loss.  

As for the third element of secondary service connection, the Board finds that in applying the benefit of the doubt, the Veteran's tinnitus is caused by service-connected bilateral hearing loss.  38 C.F.R. § 3.310.  The Veteran's representative argued in one of his March 2018 briefs that the Veteran's tinnitus may be secondary to his service-connected bilateral hearing loss.  The January 2016 VA examiner opined that the Veteran's tinnitus "is at least as likely as not a result of the Veteran's service-connected hearing loss as tinnitus is a symptom known to be associated with hearing loss."  Likewise, the November 2012 VA examiner opined that the Veteran's tinnitus is at least as likely as not due to his hearing loss.  The Board places great weight of probative value on these opinions as they reflect full consideration of the Veteran's reported history and examination of him.  Moreover, although the January 2018 VA examiner did not provide an opinion on secondary service connection, in providing an opinion on direct service connection, the examiner indicated that it could not be ruled out that tinnitus is a component of established hearing loss.  Thus, the January 2018 opinion is also supportive of the theory that tinnitus is caused by service-connected hearing loss.

Therefore, the Board finds that the evidence is at least in equipoise on the question of whether tinnitus is caused by service-connected bilateral hearing loss.  As such, the Board finds that service connection for tinnitus, as secondary to bilateral hearing loss, is warranted.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

An initial compensable disability evaluation for bilateral hearing loss prior to January 28, 2013, is denied.

An initial rating in excess of 10 percent for bilateral hearing loss from January 28, 2013, is denied. 

Service connection for tinnitus as secondary to service-connected bilateral hearing loss, is granted.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


